             Case 2:20-cv-01105-JLR Document 14 Filed 07/16/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE

11      STATE OF WASHINGTON,                                      NO. 2:20-cv-01105

12                                   Plaintiff,                   DECLARATION OF
                                                                  THEA N. MOUNTS
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                   Defendants.

18          Pursuant to 28 U.S.C. § 1746(2), I, Thea N. Mounts, declare under penalty of perjury

19   under the laws of the United States of America that the foregoing is true and correct:

20          1.        I am over the age of 18 and competent to testify in this matter.

21          2.        I have been employed with the Washington State Office of Financial

22   Management since 1998. I am currently a Senior Forecast and Research Manager and the

23   Directory of the Statistical Analysis Center. My duties include supervising a staff of thirteen

24   master’s and doctorate-level professionals who develop forecasts and conduct research and

25   analysis on health and health systems, criminal justice, and social services. I also coordinate

26   and oversee staff in the development of Washington’s $15 billion bieannial Medicaid program


       DECLARATION OF THEA N. MOUNTS                     1               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
                                                                               800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104
                                                                                      (206) 464-7744
Case 2:20-cv-01105-JLR Document 14 Filed 07/16/20 Page 2 of 3
Case 2:20-cv-01105-JLR Document 14 Filed 07/16/20 Page 3 of 3
